Title: To John Adams from Robert Coleman, 7 December 1800
From: Coleman, Robert
To: Adams, John



Sir
Lancaster, Pennsylvania Decr. 7th. 1800:

A report has prevail’d in this State that an attempt will be made to displace Govr. St. Clair from the Government of the N. Western Teritory, his friends here who are all the firm Supporters of the General Government and of your Administration are exceedingly alarm’d at the fate of that good old man, who has devoted the greater part of his life to the Services of his Country—The poor Pittance of a Salary he receives is scarcely sufficient to afford him (and a number of his Relatives who are dependant on him for their support) the Necessaries of life—Calamatous indeed would be their Situation should he be deprived of the only means of their Support—An early acquaintance with Govr: St. Clair at a time when his Patriotism, Talents & General Information were excell’d but by few induces me now & I hope you will excuse the liberty I take in Soliciting your Excellency for his continuance in the appointment he now holds—Nothing but the hope of Rescueing from Misery an old and deserving man would have induced me to have presumed to have troubled your Excellency on this occasion, but were you acquainted with the Situation of this deserving but unfortunate man the goodness of your own Heart would plead my excuse—
I have the Honor to be with the Highest Respect / Your Excellencies most / Obd: Hble: Servt:
Robt Coleman
